F I L E D
                                                     United States Court of Appeals
                                                             Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                            SEP 13 2002
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                 Clerk

TOMI EDWARD JENNINGS, JR.,

            Plaintiff - Appellant,

v.                                           No. 02-8007
                                        (D.C. No. 01-CV-13-J)
VANCE EVERETT, Wyoming                      (D. Wyoming)
Department of Corrections State
Penitentiary Complex Administrator,
individually and in his official
capacity; WILLIAM HETTGAR,
Wyoming Department of Corrections
State Penitentiary Warden,
individually and in his official
capacity; JACK BATTS, Wyoming
Department of Corrections State
Penitentiary Warden, individually and
in his official capacity; CHRIS
GULBRANDSON, Wyoming
Department of Corrections State
Penitentiary Correction Officer
Lieutenant, individually and in his
official capacity; VICKI SCHMUCH,
Wyoming Department of Corrections
State Penitentiary Counselor,
individually and in her official
capacity; CHRISTI FROST, Wyoming
Department of Corrections State
Penitentiary Counselor, individually
and in her official capacity; PAM
NICHOLS, Wyoming Department of
Corrections State Penitentiary
Librarian, individually and in her
official capacity,

            Defendants - Appellees.
                            ORDER AND JUDGMENT             *




Before KELLY and BALDOCK , Circuit Judges, and            BRORBY , Senior Circuit
Judge.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Proceeding pro se, Tomi Edward Jennings appeals the district court’s grant

of summary judgment in favor of the defendants. Mr. Jennings, a prisoner at the

Wyoming State Penitentiary, alleges that the defendant prison officials unlawfully

restricted his access to certain legal materials, thereby frustrating his ability to

prosecute his direct criminal appeal and pursue other post-conviction remedies.

He claims that the defendants’ actions deprived him of his right to represent

himself, violating the rule announced in   Faretta v. California , 422 U.S. 806

(1975). He further claims that the limits placed on his access to the prison’s law




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                           -2-
library constituted a due process violation under the First and Fourteenth

Amendments.

      The district court ruled that Mr. Jennings failed to exhaust his

administrative remedies under 42 U.S.C. § 1997e(a). It also concluded that even

if he did exhaust his administrative remedies, he is barred from seeking money

damages by Heck v. Humphrey , 512 U.S. 477 (1994). And in any event, said the

district court, Mr. Jennings has failed to raise an issue of material fact on the

merits of his constitutional claims.

      Having reviewed the record, the parties’ briefs, as well as the relevant law,

this court concludes that the district court’s decision was correct. We reach that

conclusion for substantially the reasons stated in the district court’s order dated

January 14, 2002.

      The judgment of the United States District Court for the District of

Wyoming is AFFIRMED. Mr. Jennings’s motion to amend the complaint is

DENIED.


                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -3-